DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 8, 9, 11-17 and 19-23 are pending.
Claims 1-4, 6, 8, 9, 11-17 and 19-23 are rejected.
Claims 5, 7, 10 and 18 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueda et al. (US 8,703,155 B2).
Ueda et al. inherently disclose a co-crystal of ubiquinol (reduced coenzyme Q10) and citric acid (an organic carboxylic acid).  See column 5, lines 1-38, Example 2 and Table 1.
If it can be shown that Ueda et al. do not inherently disclose a co-crystal of ubiquinol and citric acid, then one having ordinary skill in the art would have found it obvious to prepare a co-crystal of ubiquinol and citric acid, since Ueda et al. disclose that reduced coenzyme Q10 and citric acid can coexist in solid form (see column 6, lines 26-44).

Claims 1-4, 6, 8, 9, 11-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 8,003,828 B2) in view of Almarsson et al. (US 2007/0059356 A1) and further in view of Bradbury et al. (US 2014/0357661 A1).
Ueda et al. disclose a method of crystallizing reduced coenzyme Q10 (ubiquinol) from solvents, which includes alcohols, fatty acids, nitrogen-containing compounds, water etc. (see column 2, lines 59-62; column 3, lines 7-32; column 4, line 20 to column 6, line 18).   Reduced coenzyme Q10 is useful as an ingredient in good foods, functional nutritive foods, specific health foods, nutritional supplements, nutrients, drinks, feeds, animal drugs, cosmetics, medicines, remedies, preventive drugs, etc. (see column 1, lines 17-23).
Ueda et al. differ from the instant claims in that it is not disclosed that co-crystals are formed with the solvents.
Almarsson et al. disclose that APIs in pharmaceutical compositions can be prepared in a variety of different forms, including amorphous, different crystalline polymorphs, solvates and hydrates (see paragraph 0013).  Almarsson et al. disclose that it is desirable to identify improved forms of APIs that exhibit significantly improved properties including increased aqueous solubility and stability (see paragraph 0014).   Almarsson et al. disclose that is has not been found that new co-crystalline forms of APIs can be obtained which improve the properties of APIs as compared to such APIs in a non-co-crystalline state (see paragraph 0015).  Accordingly, Almarsson et al. provides a co-crystal pharmaceutical composition comprising an API compound and a co-crystal former, such that the API and co-crystal former are capable of co-crystallizing from a solid or solution phase under crystallization conditions (see abstract, paragraphs 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare a co-crystal pharmaceutical composition in the manner taught by Almarsson et al. using the coenzyme Q10 and crystallization solvents disclosed in Ueda et al., since Almarsson et al. disclose that alcohols/ethers may be co-crystallized with carboxylic acids, alcohols and primary amides.  There would have been a reasonable expectation of success, since Almarsson et al. disclose that the co-crystals can include acid addition salts (paragraph 0125) and the manufacture of co-crystals on a large and/or commercial scale may be successfully completed using one or more of the processes and techniques which includes crystallization of co-crystals from a solid or solution phase under crystallization conditions (paragraphs 0016, 0136 and 0137).  The ordinary skilled artisan would have further been motivated to make co-crystals using the coenzyme Q10 and solvents of Ueda et al., since Almarsson et al. disclose that co-crystalline forms of APIs have 
Ueda et al. in view of Almarsson et al. further differ from the claimed invention in that although Almarsson et al. disclose that alcohols, carboxylic acids and amides can be co-crystal formers (paragraph 0142).  Almarsson et al. do not specifically disclose the co-crystal formers as 3,4-hydroxybenzoic acid; 3,5-dihydroxybenzoic acid; 2,5-dihydroxybenzoic acid; urea; or resorcinol or as hydrates.  However, since Almarsson et al. do disclose that the ethers are known to form hydrogen bonds with carboxylic acids, amides and alcohols to form co-crystals the ordinary skilled artisan would have found it obvious to utilize any known carboxylic acid, amide and alcohol.  In addition,  Bradbury et al. disclose that neutral molecules such as resorcinol and ionizable molecules such as 3,5-dihydroxybenzoic acid are pharmaceutically acceptable co-formers.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Bradbury et al. also disclose that a co-crystal may itself form solvates or hydrates.  Thus, one having ordinary skill in the art would have found it obvious the co-crystals of Ueda et al. in view of Almarsson et al. could form hydrates.  The skilled artisan would have further been motivated to obtain a hydrate with a 1.6% +/- water content according to TGA analysis since Almarsson et al. desires to obtain co-crystals with decreased hygroscopicity (paragraph 0196). 
Ueda et al. in view of Almarsson et al. further differ from the claimed invention in that it is not disclosed to add the one or more active ingredients disclosed in claims 16 and 17.  
However, Ueda et al. do disclose that reduced coenzyme Q10 is useful as an ingredient in good foods, functional nutritive foods, specific health foods, nutritional supplements, nutrients, drinks, feeds, animal drugs, cosmetics, medicines, remedies, preventive drugs, etc. ( column 1, lines 17-23).
Thus, one having ordinary skill in the art would have found it obvious to add one or more of the active ingredients disclosed in claims 16 and 17, since reduced coenzyme Q10 is useful as an ingredient in good foods, functional nutritive foods, specific health foods, nutritional supplements, nutrients, drinks, feeds, animal drugs, cosmetics, medicines, remedies, preventive drugs, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699